Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Mar. 2, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1 and 4-10 are currently pending.
Claims 1, 4, 6 and 7 are amended.
	Claims 9 and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 2 and 3 are cancelled.
	Claims 1 and 4-8 have been considered on the merits. 

Claim Objections
	Claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “wherein a raw material used in the 3D printer is a blend of transparent polystyrene and transparent styrene-butadiene random copolymer” renders the claim and its dependents indefinite, since it is unclear if this limitation is meant to limit the function of the 3D bioprinter to being capable of using a raw material which is a blend of transparent polystyrene and transparent styrene-butadiene random copolymer or whether the formed tissue scaffold comprises at least in part a blend of transparent 
In claim 4, line 1, the phrase “the method of claim 3”, renders the claim and its dependents indefinite, since the claim depends on a canceled claim, and, therefore, is incomplete.  For the sake of compact prosecution, the claim will be interpreted to mean that it depends from claim 1. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate corrections is required. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (Tissue Engineering Part B: Reviews, 2013) (ref. of record) in view of Van Der Merwe et al. (US 2003/0180942 A1) (ref. of record) and Costa et al. (Polymer Testing, 2015) as evidenced by Bhushan et al. (Journal of Biomedical Materials Research Part A, 2014) (ref. of record).
With respect to the first recited step of claim 1, Loh teaches designing according to the shape of a cell culture device that shape of a three dimensional cell culture scaffold (Fig. 3 A and Fig. 4).  In Fig. 3A, Loh shows forming a polymer scaffold by gas foaming/particulate leaching in a tissue plate and in Fig. 4 shows scaffolds formed using 3D printing that would clearly fit in cell culture plates.  With respect to the second recited step of claim 1, Loh teaches printing by a 3D printer to form a three-dimensional cell culture scaffold (Fig. 4 and pg. 488 Col. 2 para. 2).  With respect to claim 1, Loh teaches CAD model can be used to design 3D scaffolds of designated structure, pore size and porosity (pg. 491 para. 2).  With respect to the third recited step of claim 1, Loh teaches attaching biological factors to the scaffold to help mimic ECM properties to improve tissue specificity and to facilitate maintenance of cell functions and phenotype (pg. 494-495 bridging para.).  With respect to claim 8, Loh teaches polymer scaffolds that would clearly fit into a cell culture dish (Fig. 4).
Loh does not teach the method where a raw material used in the 3D printer is a blend of transparent polystyrene and transparent styrene-butadiene random copolymer in a mass ratio of 90-6:10-40 as recited in claim 1 or where the styrene and butadiene in the transparent styrene-butadiene random copolymer is in a molar ratio of 90-50:10-50 as recited in claim 4.  However, Van Der Merwe teaches a method of preparing a three-dimensional cell culture scaffold where the scaffold material is a mixture of polystyrene and styrene-butadiene (0002 and 0004).  In further support, Costa teaches thermoplastic elastomers containing styrene-butadiene-styrene and styrene-
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Loh in view of Van Der Merwe and Costa as evidenced by Bhushan (as applied to claims 1, 4 and 8 above), and further in view of Borenstein et al. (US 2008/0026464 A1) (ref. of record).
The teachings of Loh, Van Der Merwe and Costa can be found in the previous rejection above. 
Loh does not teach the method where the treating agent is a plasma hydrophilic treating agent or a temperature sensitive treating agent as recited in claim 5.  Similarly, Loh does not teach the method where the plasma hydrophilic treating agent is an claim 6.  Similarly, Loh does not teach the method where the temperature sensitive treating agent is N-isopropyl acrylamide or a derivative thereof as recited in claim 7.  However, Borenstein teaches a method of producing a scaffold for cells (abstract and 0004).  Borenstein teaches superimposing nanotopographic features on micromachined surface structures to organize cells on substrates (0019-0021).  In addition, Borenstein teaches the polymer material for implantation should be selected for biocompatibility (0048) and suitable polymer scaffolds include polylactic acid (PLA), polylactide-co-glycolide (PLGA), polycaprolactone, polystyrene, polycarbonate, and poly(styrene-block-butadiene) (0050).  Borenstein teaches the scaffold surface can be manipulated by inclusion of material on the scaffold and a release layer comprising of materials can be generated by plasma treatment (0053).  Borenstein teaches the method where oxygen plasma is used (0075 and 0087).  Borenstein teaches the method where the molds are coated with a temperature responsive polymer, poly-N-isopropyl acrylamide (PNIPAAm) (0054).  Accordingly at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Loh where the treating agent is a plasma hydrophilic treating agent and/or a temperature sensitive treating agent and to those agents listed in claims 6 and 7 for the benefit being able to pattern cells on the cell culture scaffold as taught by Borenstein.  It would have been obvious to one of ordinary skill in the art would have been motivated to modify the method of Loh where the treating agent is a plasma hydrophilic treating agent and/or a temperature sensitive treating agent and one of those recited in claims 6 and 7 for the purpose of generating a three-dimensional cell 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Mar. 2, 2021 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102, Applicant argues that neither Van Der Merwe nor Loh teach the method where three-dimensional (3D) printing is used to print a raw material that is a blend of transparent polystyrene and transparent styrene-butadiene in a mass ratio of 90-60:10-40 as recited in newly amended claim 1 (Remarks pg. 6 para. 3 and pg. 7 para. 3).  Applicant further argues that Van Der Merwe does not even teach 3D printing in para. 0006 and 0007 (Remarks pg. 6 para. 4).  Similarly, with respect to the rejections under 35 U.S.C. § 103, Applicant argues Van Der Merwe does not teach the method where three-dimensional (3D) printing is used to print a raw material that is a blend of transparent polystyrene and transparent 
Applicant argues that Bhushan does not teach or suggest printing 3D cell culture scaffold by a 3D printer to form a 3D cell culture scaffold (Remarks pg. 7 last para.).  Applicant is reminded that Bhushan is an evidentiary reference supporting the ratio of polymers forming the cell culture scaffold taught by the combined teachings of Loh, Van Der Merwe and Costa are result effective variables.  Bhushan is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation. 
Applicant argues that the blend of transparent polystyrene with the transparent styrene-butadiene random copolymer where the blend is in a mass ratio range of 90-60:10-40 can overcome the shortcomings of polystyrene materials alone and has the advantages of high strength, high flexibility, free bending, high transparency, good fluidity, not blocking the nozzle of the printer and suitability for transparency requirements (Remarks pg. 8 para. 1).  Applicant further argues that Bhushan does not teach such materials in the claimed mass ratios for both 3D printing and cell culture 
Applicant argues Borenstein does not teach or imply to select the claimed transparent styrene-butadiene random copolymer blend in the mass ratio range of 90-60:10-40 suitable for both 3D printing and cell culture (Remarks pg. 9 para. 2).  The Applicant’s amendments limiting claim 1 to include these new limitations necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Borenstein failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632